EA       ORNEY        GENERAL
                     OF-TEXAS




                      January 8, 1962

Honorable Herbert C. Petry, Jr.
Chairman, State Highway Commission
Austin 14, Texas
                                Opinion No. NW-1237
                                Re: Constitutionality of pro-
                                    posed bill which amends
                                    Article 9.25 of Chapter 9,
                                    Title 122A, Taxation Gen-
                                    eral, and subsection (4b)
                                    of Section 2, Article XX,
                                    House Bill 8, Chapter 184,
                                    Acts Regular Session, 47th
                                    Legislature (Article 7083a,
Dear Mr. Petry:                     Vernon's Civil Statutes)

          You have requested our opinion on the constitution-
ality of a proposed bill which amends Article 9.25, Chapter 9,
Title 122A of the Revised Civil Statutes of Texas, 1925, as
amended, and subsection (4b) of Section 2 of Article XX of
House Bill 8, Chapter 184, Acts of the 47th Legislature, Reg-
ular Session.
          Section 1 of the proposed bill amends Article 9.25,
Chapter 9, Title 122A by repealing the amendment to Article
9.25 contained in Chapter 371, Acts of the 57th Legislature,
Regular Session, 1961, adding thereto the following provision:
          u      During any fiscal year, under the
     terms if'S;bsection 4b of Section 2 of Article
     XX of House Bill No. 8, Chapter 184, Acts of the
     Regular Session of the Forty-seventh Legislature,
     as amended, there shall be a valid, effective ap-
     propriation of $15,000,000.00 in the Farm to Market
     Road Fund to the State Highway Department for the
     purpose of constructing Farm to Market Roads, the
     Highway Department may use up to one-half (l/2) the
     above remainder for the maintenance of Farm to
     Market Roads.
Honorable Herbert C. Petry, Jr., page 2 (WW-1237)

          "All receipts due the Available School Fund
     which are in the Highway Motor Fuel Tax Fund on
     August 3lst of each fiscal year shall be credited
     to the Available School Fund on August 3lst of
     each fiscal year,"
          This amendment is accomplished by re-enacting Article
9.25 and adding the above quoted provision thereto.
          Section 2 amends subsection 413of Section 2 of Arti-
cle XX of House Bill 8, Chapter 184, Acts of the Regular Ses-
sion of the 47th Legislature, as amended (codified in Vernon's
as Article 7083a, Vernon's Civil Statutes) by adding thereto
the underlined portion of the following quote:
         "The State Highway Department shall use
    the funds herein made available in conjunction
    with other funds available for such purposes so
    that a total of Twenty-Three Million Dollars
    -($23,OOO,OOO)per year shall be used for the
    construction of additional miles of newly desig-
    nated Farm to Market Roads, meaning roads in
    x     areas including feeder roads, secondary
    roads, school bus routes, rural mail routes,
    milk routes, etc., and not a part of the desig-
    nated State Highway System or the designated
    Primary Federal Aid Highway System."
         Section 3 of the proposed bill provides as follows:
         "There is hereby appropriated to the State
    Highway Department from the Farm to Market Road
    Fund for the fiscal year beginning September 1,
    1962 the sum of Fifteen Million Dollars ($15,000,-
    000), together with any balances in the Farm to
    Market Road Fund on hand at the beginning of said
    year. Said amount shall be allocated to the State
    Highway Department for the purpose of building
    Farm to Market Roads as prescribed by Chapter 51,
    Acts, Fifty-first Legislature, Regular Session,
    1949, (Senate Bill No. 287) and amendments thereto;
    and it is further provided that any balances on
    hand in the Farm to Market Road Fund may be car-
    ried over from month to month and used for the
    purposes prescribed by said Act.
         "The appropriation from the Farm to Market
    Road Fund for the fiscal year beginning September
    1, 1961 contained in the General Appropriation Act
    (Senate Bill No. 1) passed by the 57th Legislature,
Honorable Herbert C. Petry, jr., page 3 (NW-1237)

    let Called Session, 1961, and the appropriation
    made in the above paragraph shall be construed
    to be "current biennial appropriations" for the
    purpose of Subsection (5) of Section 2, Article
    XX of Chapter 184, Acts of the Forty-seventh
    Legislature, Regular Session, 1941, as amended,
    and none of the moneys In the Farm to Market
    Road Fund shall be transferred to the Generai
    Revenue Fund during the biennium beginning Sep-
    tember 1, 1961.”
          Section 4 provides for severability and Section 5
provides the emergency clause.
         The caption of the proposed bill provides:
         "AN ACT amending Article 9.25 of Chapter
    9, Title 122A, Taxation-General, Revised Civil
    Statutes of Texas, 1925, as amended, and Sub-
    section (4b) of Section 2, Article XX, House
    Bill No. 8, Chapter 184, Acts of the Regular
    Session of the Forty-seventh Legislature,
    (Article 7083a), as amended, to provide for
    the maintenance of Farm to Market Roads and
    to require the expenditure of certain amounts
    for the construction of newly designated Farm
    to Market Roads; making certain appropriations;
    providing severability, and declaring an
    emergenc,y."
          A study of the body oP the bill rev%16 that It
conforms to the caption and therefore the propo:sedbill is
in compliance with Section 35 of Article III of the Consti-
tution of Texas. The proposed bill does nothing more than
make an allocation of tax moneys and make an appropriation
to the State Highway Department for the purpos?::stated in
the bill and such appropriation is therefore supported by
pre-existing law in compliance with Section 44 of Artic,le
III of the Constitution of Texas.
          You are therefore advised that if the provisions
of the proposed bill are enacted into law and the appropri-
ation contained therein is certified by the Comptroller of
Public Accorintsin compliance with Section 49a of Article
III of the Constitution of Texas, such Act will be constitu-
tional and valid.
                       SUMMARY
          The proposed bill which amends Article 9.25
     of Chapter 9, Title 122A, Rev:LsedC:bvilStatutes
Honorable Herbert C. Petry, Jr., page 4 (WW-1237)

     of Texas, 1925, as amended, and subdivision
     (4b) of Section 2, Article XX of House Bill
     No. 8, Chapter 184, Acts of the 47th Legisla-
     ture, Regular Session, codified in Vernon's
     as Article 7083a, Vernon's Civil Statutes,
     if enacted Into law will be constitutional
     and valid.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas




JR:dhs

APPROVED:
OPINION COMMITTEE:
Howard W. Mays, Chairman
Elmer McVey
Coleman Gay
Thomas Burrus
Pat Bailey
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.